Filed 3/9/22 In re B.A. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                      DIVISION EIGHT

 In re B.A., a Person Coming                                  B313235
 Under the Juvenile Court Law.
 LOS ANGELES COUNTY                                            (Los Angeles County
 DEPARTMENT OF CHILDREN                                        Super. Ct. No. 21CCJP00431A)
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 R.A.,

           Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Martha A. Matthews, Judge. Affirmed.
      Suzanne Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Veronica Randazzo, Deputy
County Counsel, for Plaintiff and Respondent.

                                        **********
      Father R.A. appeals the court’s jurisdictional finding based
on his marijuana abuse. He does not challenge the other
sustained findings based on mother’s violent conduct or the
history of domestic violence between mother and father. Father
also does not challenge the court’s dispositional orders. Finding
father’s appellate challenge is nonjusticiable, we affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       This family came to the attention of the Los Angeles
County Department of Children and Family Services
(Department) in January 2021, following a domestic violence
incident between mother and father. Mother and father had
argued, and when mother tried to leave with newborn B.A.,
father restrained her, causing injuries to her arms. Mother’s
friend called police, and father was arrested. Responding officers
saw a bong in the family home.
      Father bailed out of jail, and told the social worker mother
was the aggressor, and that there was a history of mother
making violent attacks against him. He did not know where
mother and the baby were. The family lived with paternal family
members, but mother had not returned home following the
referral incident. Father intended to seek custody of B.A.,
believing mother was unstable and incapable of caring for her.
      Mother admitted to a history of violent disputes with father
and maternal grandmother. She also reported that father
smokes a lot of marijuana and it affects his judgment. He even
had marijuana delivered to the hospital when B.A. was born.
Mother also reported that paternal family members were “open to
marijuana” and it was all over their home.
      At the February 2, 2021 detention hearing, the court
allowed B.A. to remain in mother’s care, and the court ordered



                                2
the Department to conduct a pre-release investigation of father’s
home.
       The Department’s pre-release investigation revealed that
there were no safety concerns at the home father shared with
paternal grandparents and several siblings. There were no
visible drugs or drug paraphernalia.
       The juvenile court ordered that father could have
unsupervised day visits with B.A. after completing three
consecutive drug tests with decreasing levels of marijuana.
       According to the April 2021 jurisdiction/disposition report,
father admitted to using marijuana over a period of two years for
anxiety, but said he had been sober for two months. Father failed
to show up for four drug tests in February, tested positive once on
February 12, but tested negative on March 5, 11, and 18.
Paternal grandfather would not discuss father’s substance use
history, but claimed “everything is fine now . . . .”
       Father was loving and attentive to B.A. during a March 1,
2021 visit. He continued to drug test for the Department and
tested negative on March 25, 31, April 5, 16, 21, 29, and May 3
and 13. Father also started having overnight visits with B.A. in
May 2021.
       Mother signed a waiver of rights and pled no contest to the
allegations in the petition. The juvenile court sustained
jurisdictional findings under Welfare and Institutions Code
section 300, subdivision (b) as to: (1) the history of domestic
violence between mother and father; (2) father’s marijuana
abuse; and (3) the history of violent altercations between mother
and maternal grandmother. The court ordered B.A. to be placed
in the home of her parents, under the supervision of the
Department with family maintenance services, and ordered



                                3
father to participate in drug testing every other week that would
cease after eight negative tests, and parenting classes. Father
timely appealed.
                           DISCUSSION
      Because father does not challenge the sustained findings as
to mother, or the findings based on the history of domestic
violence between father and mother, his challenge of jurisdiction
based on his drug abuse alone is nonjusticiable.
      “[A] jurisdictional finding involving one parent is ‘ “good
against both. More accurately, the minor is a dependent if the
actions of either parent bring [the minor] within one of the
statutory definitions of a dependent.” ’ [Citation.]” (In re I.A.
(2011) 201 Cal.App.4th 1484, 1492.) Moreover, “an appellate
court may decline to address the evidentiary support for any
remaining jurisdictional findings once a single finding has been
found to be supported by the evidence.” (Ibid.) Father’s attack
on the jurisdictional findings relative to his substance abuse
alone is nonjusticiable. (Id. at pp. 1490–1491.)
      Father argues we should reach the merits of this appeal
because he could be prejudiced in future dependency proceedings
by the sustained drug abuse finding against him. We find
father’s claimed prejudice is speculative. Father does not tell us
what consequence the sustained finding as to his drug abuse will
have that he would not suffer if only the domestic violence
allegations were allowed to stand. He also does not substantively
challenge the dispositional orders stemming from the sustained
findings. He only argues they should be reversed if the drug
abuse allegation is dismissed. Finding no prejudice to father, we
affirm.




                                4
                   DISPOSITION
The order is affirmed.




                     GRIMES, Acting P. J.
WE CONCUR:



               STRATTON, J.




               WILEY, J.




                       5